Order entered December 7, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01322-CV

                          IN THE INTEREST OF H.H., A CHILD


                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 14-01144-W

                                           ORDER
       Before the Court is appellant’s December 7, 2015 Motion to Extend Time to File Brief in

which he requests an extension of time until January 31, 2016, or an extension of time

determined by the Court. Appellant’s brief was due November 30, 2015. On December 1, 2015,

the Clerk of this Court notified appellant his brief was past due and directed him to file within

seven days both his brief and an extension motion that complied with the Texas Rules of

Appellate Procedure. Because this is an appeal of a parental termination case, this appeal is

governed by the procedures for accelerated appeals in civil cases under the Texas Rules of

Appellate Procedure. TEX. FAM. CODE ANN. § 263.405 (West 2015); TEX. R. APP. P. 28.4, 38.6.

       We GRANT appellant’s December 7, 2015 Motion to Extend Time to File Brief and

ORDER appellant to file his brief by December 28, 2015. No further extensions will be granted.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           PRESIDING JUSTICE